DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0219902) in view of Brin et al. (US 2013/0038510).
Regarding claim 12, Kim discloses, an imaging apparatus for stereoscopic viewing (Figs. 1-8B) comprising: 
a frame (see portion of 130 outside of 130-L and 130-R) configured to mount on a viewer’s head; 
a left-eye imaging apparatus (130-L) supported by the frame; 
a right-eye imaging apparatus (130-R) supported by the frame; 
wherein the left-eye imaging apparatus and the right-eye imaging apparatus have a first relative alignment operable to convey stereoscopic virtual images to the viewer (Para. 0034 and 0047),
wherein the frame is operable to accommodate different viewer head anatomies, whereby the left-eye imaging apparatus and the right-eye imaging apparatus are disposed at a second relative alignment (Para. 0036, 0040-0041, 0057 and 0066).
Kim does not disclose the left-eye imaging apparatus and the right-eye imaging apparatus being rigidly coupled to each other within the frame; and the left-eye imaging apparatus and the right-eye imaging apparatus remain relatively aligned to convey stereoscopic virtual images to the viewer when the flexible frame is bent into a different shape.
Brin teaches, from the same field of endeavor that in an imaging apparatus for stereoscopic viewing (Figs. 1-8B) that it would have been desirable to make the left-eye imaging apparatus and the right-eye imaging apparatus being rigidly coupled to each other (See 115, 120, 122, 810, 815 and 817) within the frame; and the left-eye imaging apparatus and the right-eye imaging apparatus remain relatively aligned to convey stereoscopic virtual images to the viewer when the flexible frame is bent into a different shape (Para. 0027-0035 and see Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the left-eye imaging apparatus and the right-eye imaging apparatus being rigidly coupled to each other within the frame; and the left-eye imaging apparatus and the right-eye imaging apparatus remain relatively aligned to convey stereoscopic virtual images to the viewer when the flexible frame is bent into a different shape as taught by the imaging apparatus for stereoscopic viewing of Brin in the imaging apparatus for stereoscopic viewing of Kim since Brin teaches it is known to include these features in a imaging apparatus for stereoscopic viewing for the purpose of providing a imaging apparatus for stereoscopic viewing with reduced cost, size and enhanced field of view and efficiency.
Regarding claim 13, Kim in view of Brin discloses and teaches as set forth above, and Brin further teaches, from the same field of endeavor that in an imaging apparatus for stereoscopic viewing that it would have been desirable to make the flexible frame includes a flexible nose bridge (Para. 0034 and 145) located between the left-eye imaging apparatus and the right-eye imaging apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the flexible frame includes a flexible nose bridge located between the left-eye imaging apparatus and the right-eye imaging apparatus as taught by the imaging apparatus for stereoscopic viewing of Brin in the imaging apparatus for stereoscopic viewing of Kim since Brin teaches it is known to include these features in a imaging apparatus for stereoscopic viewing for the purpose of providing a imaging apparatus for stereoscopic viewing with reduced cost, size and enhanced field of view and efficiency.
Regarding claim 14, Kim in view of Brin discloses and teaches as set forth above, and Brin further teaches, from the same field of endeavor that in an imaging apparatus for stereoscopic viewing that it would have been desirable to make the left-eye imaging apparatus and the right-eye imaging apparatus are connected to the frame through a pin in the flexible nose bridge (see Figs. 1-8B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the left-eye imaging apparatus and the right-eye imaging apparatus are connected to the frame through a pin in the flexible nose bridge as taught by the imaging apparatus for stereoscopic viewing of Brin in the imaging apparatus for stereoscopic viewing of Kim since Brin teaches it is known to include these features in a imaging apparatus for stereoscopic viewing for the purpose of providing a imaging apparatus for stereoscopic viewing with reduced cost, size and enhanced field of view and efficiency.
Regarding claim 15, Kim in view of Brin discloses and teaches as set forth above, and Kim further discloses, the flexible frame includes cavities within which the left-eye imaging apparatus and the right-eye imaging apparatus are relatively movable with respect to the frame (130-L, 130-R).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0219902) in view of Brin et al. (US 2013/0038510), and further in view of Sade (US 9,529,196).
Regarding claim 26, Kim discloses, an imaging apparatus for stereoscopic viewing (Figs. 1-8B) comprising: 
a frame (see portion of 130 outside of 130-L and 130-R) configured to mount on a viewer’s head; 
a left-eye imaging apparatus (130-L) supported by the frame; 
a right-eye imaging apparatus (130-R) supported by the frame; 
wherein the left-eye imaging apparatus and the right-eye imaging apparatus have a first relative alignment operable to convey stereoscopic virtual images to the viewer (Para. 0034 and 0047),
wherein the frame is operable to accommodate different viewer head anatomies, whereby the left-eye imaging apparatus and the right-eye imaging apparatus are disposed at a second relative alignment (Para. 0036, 0040-0041, 0057 and 0066);
a sensor (180) supported by the frame, wherein the sensor is operable to detect the change in the relative orientation of the left-eye imaging apparatus and the right-eye imaging apparatus (Para. 0036, 0040-0041, 0057 and 0066); and 
a processor (110) associated with the at least one image generator, wherein the processor is operable to receive output from the sensor, and determine an amount of adjustment operable to compensate for the changes to the relative orientation of the left-eye imaging apparatus and the right-eye imaging apparatus (Para. 0036, 0040-0041, 0057 and 0066).
Kim does not disclose the adjustment mechanism operable to change an alignment of one or more components of the left-eye imaging apparatus and/or right-eye imaging apparatus relative to the frame to restore the first relative alignment of the left-eye imaging apparatus and the right-eye imaging apparatus, and the processor is operable to adjust the angle of the image-bearing beams to at least partially restore the relative alignment of the stereoscopic virtual images viewable by the left and right eyes of the viewer.
Brin teaches, from the same field of endeavor that in an imaging apparatus for stereoscopic viewing (Figs. 1-8B) that it would have been desirable to make the adjustment mechanism (120 and 122) operable to change an alignment of one or more components (Para. 0027-0035 and see Fig. 7) of the left-eye imaging apparatus (105B) and/or right-eye imaging apparatus (105A) relative to the frame to restore the first relative alignment of the left-eye imaging apparatus and the right-eye imaging apparatus (Para. 0027-0035 and see Fig. 7), and a processor (110) that is operable to adjust the angle of the image-bearing beams to at least partially restore the relative alignment of the stereoscopic virtual images viewable by the left and right eyes of the viewer (Para. 0027-0035 and see Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the adjustment mechanism operable to change an alignment of one or more components of the left-eye imaging apparatus and/or right-eye imaging apparatus relative to the frame to restore the first relative alignment of the left-eye imaging apparatus and the right-eye imaging apparatus, and the processor is operable to adjust the angle of the image-bearing beams to at least partially restore the relative alignment of the stereoscopic virtual images viewable by the left and right eyes of the viewer as taught by the imaging apparatus for stereoscopic viewing of Brin in the imaging apparatus for stereoscopic viewing of Kim since Brin teaches it is known to include these features in a imaging apparatus for stereoscopic viewing for the purpose of providing a imaging apparatus for stereoscopic viewing with reduced cost, size and enhanced field of view and efficiency.
Kim in view of Brin does not explicitly disclose adjusting the angular encoding of the image-bearing beams that are generated by the at least one image generator in accordance with the determined amount of adjustment to at least partially restore the relative alignment of the stereoscopic virtual images while the frame is in the second shape.
Sade teaches, from the same field of endeavor that in a method of accommodating flexure of a frame that it would have been desirable to include adjusting the angular encoding of the image-bearing beams that are generated by the at least one image generator in accordance with the determined amount of adjustment to at least partially restore the relative alignment of the stereoscopic virtual images while the frame is in the second shape (Col. 26, lines 14-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include adjusting the angular encoding of the image-bearing beams that are generated by the at least one image generator in accordance with the determined amount of adjustment to at least partially restore the relative alignment of the stereoscopic virtual images while the frame is in the second shape as taught by the method of accommodating flexure of a frame of Sade in the combination of Kim in view of Brin since Sade teaches it is known to include these features in a method of accommodating flexure of a frame for the purpose of providing a method of accommodating flexure of a frame that accurately positions the left and right eye imaging apparatuses with the eye of a viewer.
Regarding claim 27, Kim, Brin and Sade discloses and teaches as set forth above, and Brin further teaches, from the same field of endeavor that in an imaging apparatus for stereoscopic viewing that it would have been desirable to make the step of reshaping includes bending a nose-piece portion (120, 122, 145) of the frame between the left-eye and the right-eye imaging apparatus and the step of sensing detects the bending of the nose-piece section (Para. 0027-0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the frame front includes a nose-piece section between the first and second waveguides, and the sensor is operable to detect flexure of the nose-piece section as taught by the imaging apparatus for stereoscopic viewing of Brin in the imaging apparatus for stereoscopic viewing of Kim since Brin teaches it is known to include these features in a imaging apparatus for stereoscopic viewing for the purpose of providing a imaging apparatus for stereoscopic viewing with reduced cost, size and enhanced field of view and efficiency.
Regarding claim 28, Kim, Brin and Sade discloses and teaches as set forth above, and Kim further discloses, the at least one image generator includes a first image generator operable to generate angularly encoded image-bearing beams directed to the left-eye imaging apparatus, and a second image generator operable to generate angularly encoded image-bearing beams directed to the right-eye imaging apparatus, and the step of adjusting the angular encoding of the image-bearing beams includes adjusting the angular encoding of the image-bearing beams generated by the first and second image generators in opposite directions (Para. 0036, 0040-0041, 0057 and 0066).
Allowable Subject Matter
Claims 1-9, 11, 16-19, 21-25 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.  Regarding independent claims 1 and 16,  the claims are deemed allowable for the reasons set forth on the pages numbered 10-15 of the remarks filed 08/23/2022 by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Travis (US 2017/0295362) and Connor (US 2019/0004325) discloses a method of accommodating flexure of a frame that supports a left-eye imaging apparatus and a right-eye imaging apparatus within which angularly encoded image-bearing beams generated by at least one image generator are conveyed to the left and right eyes of a viewer that includes adjusting the angular encoding of the image-bearing beams that are generated by the at least one image generator in accordance with the determined amount of adjustment to at least partially restore the relative alignment of the stereoscopic virtual images while the frame is in the second shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/07/2022